

116 SRES 271 IS: Affirming that the United States supports the Eastern Mediterranean Gas Forum and the Eastern Mediterranean gas pipeline. 
U.S. Senate
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 271IN THE SENATE OF THE UNITED STATESJune 15, 2021Mr. Cruz (for himself and Mr. Barrasso) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONAffirming that the United States supports the Eastern Mediterranean Gas Forum and the Eastern Mediterranean gas pipeline. Whereas, on January 14, 2019, the representatives from Cyprus, Egypt, Greece, Israel, Italy, Jordan, and the Palestinian Authority convened in Cairo, Egypt to discuss establishing the Eastern Mediterranean Gas Forum (EMGF);Whereas, on December 20, 2019, the United States Congress passed the Eastern Mediterranean Security and Energy Partnership Act of 2019 (title II of division J of Public Law 116–94), which states it is the policy of the United States to promote and deepen energy security cooperation and development between Greece, Cyprus, and Israel and to support the Eastern Mediterranean Pipeline; Whereas, on January 2, 2020, Israel, Greece, and Cyprus signed an agreement to build an Eastern Mediterranean pipeline to connect the Eastern Mediterranean energy market to southern Europe;Whereas, on January 16, 2020, Egypt hosted a forum with representatives of Cyprus, Greece, Israel, Italy, Jordan, and the Palestinian Authority to finalize the framework for launching the EMGF;Whereas, on September 23, 2020, the six member states of the EMGF held a signing ceremony that formally transformed the forum into a regional intergovernmental organization based in Cairo, Egypt;Whereas, on December 16, 2020, the United Arab Emirates joined the EMGF and Egyptian President Abdel Fattah al-Sisi said the UAE will contribute to the forum’s activities to serve strategic interests and enhance cooperation and partnership between the forum countries;Whereas, on March 1, 2021, the EMGF Statute entered into force;Whereas, on March 9, 2021, the EMGF accepted France as a member;Whereas the United States and the European Union are permanent observers of the EMGF;Whereas a vibrant regional gas market will promote prosperity and provide a sustainable path for economic development;Whereas the EMGF promotes technical and market collaboration in energy, including by ensuring a competitive price for natural gas, the development of new energy technologies, and increased cooperation on cyber security;Whereas the EMGF and the Eastern Mediterranean Pipeline will provide European nations with robust energy alternatives and decrease reliance on the Russian Federation;Whereas the United States has been a steadfast supporter of the creation of the EMGF as well as the agreement between Israel, Greece, and Cyprus to support the completion of the Eastern Mediterranean pipeline;Whereas Dan Brouillette, then-United States Secretary of Energy, notes the immense benefits that natural gas will bring to the region, but to growing markets around the world;Whereas Frank Fannon, then-United States Assistant Secretary of State for Energy Resources, echoes that energy resources are a catalyst for cooperation;Whereas George Lakkotrypis, then-Minister of Energy, Commerce, Industry and Tourism of the Republic of Cyprus, said that U.S. support in creating an Eastern Mediterranean corridor is profound and solid;Whereas Tarek El-Molla, Minister of Petroleum and Mineral Resources of the Arab Republic of Egypt, stated, The EMGF will be acknowledged throughout history as a unique and bold endeavor, since it aspires to become an exemption to the historic norm of perceiving our current and prospective energy wealth as a motivation for conflict;Whereas Kyriakos Mitsotakis, Prime Minister of Greece, stated that the Eastern Mediterranean Pipeline is a pipeline for peace and cooperation between the peoples of the region;Whereas Yuval Steinitz, Minister of Energy of the State of Israel, said the EMGF brings regional cooperation with Arab and European countries, the first of its kind in history; Whereas Hala Zawati, Minister of Energy and Mineral Resources of the Hashemite Kingdom of Jordan, stated, Within the Eastern Mediterranean and utilizing our gas resources and infrastructure—cooperating and working together, given all the challenges, became a must. We believe that this platform will serve to enhance dialogue between countries to reach a clear regional vision, a vision that translates into policies for a sustainable regional gas market in the Eastern Mediterranean.; andWhereas the EMGF is part of a growing network of regional agreements and frameworks that provide the basis for long-term peace and cooperation on vital issues related to diplomatic engagement, collective security, economic growth, and energy development, including the Abraham Accords, signed on September 15, 2020, by the United States, Israel, the United Arab Emirates, and Bahrain: Now, therefore, be itThat the Senate—(1)celebrates the establishment of the Eastern Mediterranean Gas Forum and congratulates the members for their success in building an international forum to advance Eastern Mediterranean energy;(2)commends the members for demonstrating a commitment to multilateral cooperation leading to mutual economic and energy security;(3)recognizes the historical significance of Jewish, Arab, and Christian peoples working together to advance prosperity and security within the region;(4)notes the strategic importance of the Eastern Mediterranean pipeline in enhancing European energy security and decreasing reliance on Russian energy exports; and(5)calls on all states to support the Eastern Mediterranean Gas Forum and the Eastern Mediterranean Pipeline. 